Title: To James Madison from James Simpson, 12 June 1807
From: Simpson, James
To: Madison, James



No: 124.
Sir
Tangier 12th. June 1807

No. 123 dated 3d. this Month has been forwarded in triplicate under care of Mr Meade and Mr Gavino.
On the 8th. Inst. Hadge Dris d’Erhamy a distinguished Merchant of Fez, now incharged with Mulley Soliman’s mission to the Emperour Napoleon arrived here, and in a few days will proceed for Marsellies in the Brig Harriot.  This Vessel is provided with a Passport from Lord Collingwood, to enter any Port in Europe.  It was sollicited by Sidy Muhammed Selawy by order of the Emperour.  I beg leave to acquaint you that yesterday, I received a Letter from Mr. Renshaw dated Mogadore 24th. last Month, covering an Arabic copy and translation of an Order issued by His Majesty regarding the Trade of that Port.
I have the honour of enclosing with this, copy of the translation for your information.  I am sorry to say it will break in upon the line pursued of late years occasionaly by Vessels of the United States, provided but with limited funds.  When homeward bound from the Southern Ports of Europe, they touched at Mogadore, invested part of their money in Articles of Export, raising a sufficiency to make up their lading with Salt at the Isle of May.
I should be happy, could I obtain even a modification of the Order, but I am satisfied that is impossible at the present moment; still I am persuaded it will not be long lived.
I remember the old Emperour Sidy Mohamed laying a Duty of four P Cent on all money brought into his Country save that for payment of Duties.  It was not continued, but for a year or two.
I have given information on this new Regulation to the Consuls at Madeira, Lisbon, Cadiz, Gibraltar and Malaga, to prevent as much as may be disappointments happening thereby to Citizens of the United States.  You will best determine the degree of publicity necessary to be given to this Order for information of the Merchants in the United States.  I will only take the liberty of observing that there have been instances of Vessels arriving at Mogadore from America direct, with little else than Specie, in quest of Goat Skins and other Articles of Export.  Having made the necessary dispositions for the Flag of the United States being hoist at Mogadore for the satisfaction of the Merchants and Masters of Vessels frequenting that Port, it was first displayed on Mr. Renshaws House when the Emperour entered the Town on the 7th. Ult. as had been previously concerted with His Majesty.  Mr. Renshaw was honoured with a private audience on the occasion and received assurances of His Majestys protection.  Five American Vessels were at that time in the Harbour.  In my last I mentioned the Mate of the Indefatigable being at liberty.  The whole disbursments for him is five hundred sixty six and a quarter dollar.
The Merchants incharged with the Redemption of the Master, neglected to deposit the thirteen dollars agreed on for him and Fenwick.  In consequence the Arabs, I am assured, now refuse to admit of it and have reverted to the two thousand dollars formerly demanded.  He appears to be an unfortunate Man.  His sufferings have been surprisingly prolonged by repeated untoward accidents.  I have satisfaction in adding that William Rigs of Wilmington N C and Lewis Gimbel native of Bourdeaux, two lads belonged to the Brig, had the good fortune to make their way to the neighborhood of Sta. Cruz where some Moors concealed them & gave notice of the circumstance to Hadge Mohamed Abdelmelk Bashaw of the Province, who directed their being taken to Mr Renshaw, to whom they were delivered on the 23d. last Month.
He advises to have recompenced the Moors with fifty one dollars not only for their attention on this occasion, but to encourage them to protect and bring forward other distressed Christians, should any happily reach the Emperour’s dominions.
I am sure Sir you will be sensible I cannot object to make good to Mr. Renshaw his disbursements for these poor Creatures.  They were naked and must necessarily have got some cloathing.  All will be done at the least expence possible.  I must however wait the pleasure of Government ere I can venture to charge it to a Public Account.  I have the honour to be Sir Your Most Obedient and Most Humble Servant

James Simpson

